DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because they fail to provide text labels or a legend for the element boxes in Figures 1-3. Without some indication as to the content of the boxes (or preferably symbols of the actual elements) it is not clear as to what the elements are and they are not explanatory to a reader as a quick method of determining the general background of the invention. See MPEP 608.02, 37 CFR 1.83 and 37 CFR 1.84 (o).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HOCH (US 2014/0052374).
 	Regarding claim 1, HOCH discloses a method for coordinating charging and/or filling (abstract, ¶ 0021) of an energy storage device (2, Fig. 1) of a motor vehicle (1, Fig. 1), wherein a navigation device (12, Fig. 1; ¶ 0115) for a specified time range: 
 	determines user-specific appointment data with location coordinates associated with at least one appointment (¶ 0005, 0022, 0042, 0044, 0123), 
 	determines a departure location of the motor vehicle at a beginning of the specified time range and energy storage data, wherein the energy storage data describe a state of charge and/or a fill level of the energy storage device at the beginning of the specified time range (¶ 0106: If one assumes that the user starts the route sequence at reference position H, based on the starting amount of energy in energy storage device 2 of the vehicle…), 
 	determines environmental data which describe at least one journey-relevant, motor vehicle-external environmental parameter (¶ 0028: weather; ¶ 0034: traffic data), 
 	provides a digital agenda model which describes the determined appointment data, map data of a geographic area that comprises the respective locations (¶ 0031, 0094) and at least one location of an energy delivery device (¶ 0041-0042, 0047-0048, 0054-0056, 0085: energy supply facilities), and describes the determined environmental data (¶ 0118), 
 	on the basis of the provided agenda model, determines at least one travel plan having a travel route (e.g., route sequence) for keeping the at least one appointment, wherein as a function of the determined energy storage data, the respective travel route takes into consideration at least one location of an energy delivery device as an intermediate destination having a charging and/or filling time (¶ 0021, 0077-0081, 0084-0087), so that the intermediate destination fulfills a specified expediency criterion (¶ 0029, 0079, 0092, 0121: user specified acceptable delay time; minimizing wait times), and 
 	transmits the at least one determined travel plan to an output device and/or to a driver assistance system of the motor vehicle (¶ 0031, 0037, 0052, 0055, 0057-0058).
 	Regarding claim 2, HOCH discloses the specified expediency criterion prescribes: a least possible delay in travel time, and/or a least possible extension of the travel route, and/or a maximum cost of the loading and/or filling process and/or a lowest possible cost of the charging and/or filling process, and/or an availability of an energy carrier from an environmentally friendly renewable energy source, and/or an availability of an energy delivery device, and/or a reservability of an energy delivery device, and/or a predetermined maximum distance of the energy delivery device to a location of the at least one appointment (¶ 0029, 0079, 0092, 0121).
 	Regarding claim 3, HOCH discloses the navigation device determines motor vehicle data which describe the provided agenda model; preferably wherein the determined motor vehicle data describe whether the motor vehicle is a motor vehicle having an internal combustion engine, an electric motor vehicle, or a hybrid motor vehicle (¶ 0069-0074).
 	Regarding claim 4, HOCH discloses the navigation device determines further user-specific data and takes them into consideration in the provided agenda model, preferably a driving style of a user of the motor vehicle (¶ 0026, 0082, 0084).
 	Regarding claim 5, HOCH discloses the navigation device determines further energy storage data and takes them into consideration in the provided agenda model, preferably data on a battery status and/or a current or predicted range (¶ 0053, 0055-0057).
 	Regarding claim 6, HOCH discloses the navigation device determines a current or predicted availability and/or a reservability of an energy delivery device and takes it into consideration in the provided agenda model (¶ 0121).
 	Regarding claim 7, HOCH discloses the environmental data are data on a traffic situation in the geographic area and/or weather data (¶ 0028, 0034).
 	Regarding claim 8, HOCH discloses which the navigation device carries out in dependence on a speech input and/or an operating gesture (¶ 0070).
 	Regarding claim 9, HOCH discloses the navigation device determines journey data and takes them into consideration in the provided agenda model, preferably data on a predicted, journey-specific energy consumption (¶ 0024, 0027-0028, 0032, 0052).
 	Regarding claim 10, HOCH discloses the motor vehicle is an electric motor vehicle or a hybrid motor vehicle (¶ 0014), and wherein the energy storage data describe a state of charge (¶ 0027, 0072, 0084) and the energy delivery device is a charging column (¶ 0041-0042, 0047-0048, 0054-0056, 0085).
 	Regarding claim 11, HOCH discloses a storage medium having program code which is designed to carry out a method according claim 1 when executed by a processor device of a mobile terminal (¶ 0069-0074).
 	Regarding claim 12, HOCH discloses a mobile, portable terminal having a storage medium according to claim 11 (¶ 0070, 0074, 0080).
 	Regarding claim 13, HOCH discloses a server device for operation on the Internet, including a storage medium according to claim 11 (¶ 0074, 0081, 0092, 0098, 0118, 0121).
 	Regarding claim 14, HOCH discloses a navigation device which is designed to carry out a method according to claim 1 (¶ 0115).
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        December 17, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        December 17, 2022